Citation Nr: 1628626	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-31 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an increased rating for injury to the intrinsic muscles (Group IX) of the right hand, currently rated as 10 percent disabling.  

2.  Entitlement to an initial compensable rating prior to May 22, 2015, and in excess of 10 percent thereafter for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1951 to January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Los Angeles, California.  The Veteran filed a notice of disagreement in July 2010 and was provided with a statement of the case in October 2013.  The Veteran perfected his appeal with a November 2013 VA Form 9.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2010 to October 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period the Veteran's injury to the intrinsic muscles (Group IX) of the right hand has been manifest by limitation of motion of the right ring finger, deformity of the right ring finger, pain of the right ring finger, pain on motion of the right ring finger, functional impairment of the right ring finger, loss of power, impairment of coordination, cramps, and difficulty with grasping, holding and fine trigger movements.  

2.  The Veteran has minimal osteoarthritic changes of the fifth (little) finger associated with the service-connected injury to the intrinsic muscles (Group IX) of the right hand.  

3.  Prior to May 22, 2015, the Veteran's bilateral hearing loss was manifest by hearing acuity of no worse than Level II in the right ear and no worse than Level IV in the left ear.  

4.  Since May 22, 2015, the Veteran's bilateral hearing loss has been manifest by hearing acuity of no worse than Level III in the right ear and no worse than Level V in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent for injury to the intrinsic muscles (Group IX) of the right hand, affecting the right ring finger, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5309 (2015).

2.  The criteria a separate 10 percent rating for minimal osteoarthritic changes of the fifth (little) finger, associated with the service-connected injury to the intrinsic muscles (Group IX) of the right hand, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5309 (2015); 38 C.F.R. § 4.71a, EVALUATION OF ANKYLOSIS OR LIMITATION OF MOTION OF SINGLE OR MULTIPLE DIGITS OF THE HAND, Note (5) (2015).

3.  The criteria for an initial compensable rating prior to May 22, 2015, and in excess of 10 percent thereafter for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.322, 4.1, 4.3, 4.7, 4.22, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify was satisfied by way of a letter sent in February 2010. 

The Veteran's claim for a higher rating for bilateral hearing loss arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

In regards to the Veteran's increased rating claims for his right hand disability, the Veteran was afforded VA examinations in March 2010 and September 2013 and a VA addendum opinion in March 2010.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's right hand disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In regards to the Veteran's increased rating claim for bilateral hearing loss, the Veteran was afforded VA examinations in June 2010, September 2013, and May 2015.  The Board finds that, when taken together, the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's bilateral hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  Id.  Moreover, the examinations specifically addressed the reported functional effects of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating

General Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Injury to the Intrinsic Muscles (Group IX) of the Right Hand

The Veteran's right hand disability (formerly classified as a contraction deformity of the right ring finger due to a compound comminuted fracture shell fragment wound) is rated under 38 C.F.R. § 4.73, Diagnostic Code 5309 for injury to muscle group IX, which includes the intrinsic muscles of the hand and corresponding diagnostic code 5227 for favorable or unfavorable ring or little finger ankylosis of the major or minor hand.  This provision applies to the intrinsic muscles that supplement function of the forearm muscles in delicate manipulative movements.  The intrinsic muscles include the thenar eminence; short flexor, opponens, abductor and adductor of the thumb; hypothenar eminence; short flexor, opponens and abductor of the little finger; 4 lumbricales; 4 dorsal and 3 palmar interossei.  A Note to the criteria further states that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bone, joints, tendons, etc.  Rate on limitation of motion, minimum of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309.

Under Diagnostic Code 5227, the sole and maximum evaluation of zero percent is assigned for favorable or unfavorable ring or little finger ankylosis of the major or minor hand.  The Note to the criteria also states to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5230, the sole and maximum evaluation of zero percent is assigned for any limitation of motion of the ring or little finger, of either the major or minor hand.  38 C.F.R. § 4.71a.

Diagnostic Code 5155 contemplates amputation of the ring finger, and a 20 percent evaluation is assigned for the major or minor hand, ring finger amputation with metacarpal resection (more than half the bone lost).  Without resection of the metacarpal, major or minor hand, ring finger amputation at the proximal interphalangeal joint or proximal thereto warrants a rating of 10 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5156 contemplates amputation of the little finger, and a 20 percent evaluation is assigned for the major or minor hand, little finger amputation with metacarpal resection (more than half the bone lost).  Without resection of the metacarpal, major or minor hand, little finger amputation at the proximal interphalangeal joint or proximal thereto warrants a rating of 10 percent.  38 C.F.R. § 4.71a.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. quoting 38 C.F.R. § 4.40. 

Turning to the evidence of record, and way of history, the service treatment records show that in October 1951 the Veteran received treatment for a compound comminuted fracture of the proximal phalanx with tendon injury due to a shell fragment wound of the right 4th finger sustained in action.  The August 1954 VA examination results revealed a contraction deformity of the right ring finger due to the compound comminuted fracture shell fragment wound.

A December 2009 private x-ray of the Veteran's right hand revealed possible old fracture of the proximal phalanx of the right 4th finger, which had healed and minimal osteoarthritis of the interphalangeal joints.

The Veteran was afforded a VA examination in March 2010.  The Veteran reported that he still has intermittent right finger pain like aching when he uses it to much or when he bumps it resulting in decreased grip or grabbing.  The Veteran reported that the pain goes up to 8/10 and is relieved by rest.  The Veteran reported that he is able to function without medication.  He denied any treatment for his condition at the time of the examination. The Veteran reported that the functional impairment was that it was difficult to hold anything with his right ring finger.  

On physical examination there was a scar on the lateral aspect of the right proximal ring finger measuring 4.5 cm x 0.1 cm.  There was no pain on exam and no skin breakdown.  The scar level was superficial without inflammation, edema or keloid.  There was no disfigurement, no limitation of motion or limitation of function due to the scar.  

The examiner noted that the Veteran was right-hand dominant.  The examiner noted that the Veteran could make a fist with both hands and his hand strength was normal.  Examination of the wrists was within normal limits.  There was no ankylosis.  Range of motion was within normal limits without pain, fatigue, weakness, lack of endurance or incoordination.  On range of motion testing of the right wrist dorsiflexion was to 70 degrees, palmar flexion was to 80 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees.  There was no pain on movement and no additional limitation of motion after repetitive testing.  

Examination of the hands revealed the Veteran was able to tie his shoelaces, fasten buttons and pick up a piece of paper and tear it without difficulty.  The tips of the lateral fingers were able to approximate the proximal transverse crease of the palms involving all of the fingers bilaterally.  The lateral fingers were able to oppose the tips of the thumbs and the tips of thumb pads bilaterally.  Hand strength was normal bilaterally.  

Examination of the thumbs reveals no ankylosis with normal range of motion.  There was no pain, fatigue, weakness, lack of endurance or incoordination.  On range of motion testing of the right thumb radial abduction was to 70 degrees, palmar abduction was to 70 degrees, MP-flexion was to 60 degrees and IP-flexion was to 60 degrees.  There was no pain on movement and no additional limitation of motion after repetitive testing.  

Examination of the index, long, ring and little fingers revealed no ankylosis with normal range of motion.  There was no pain, fatigue, weakness, lack of endurance or incoordination.  The examiner did note that extension of the right ring finger was at negative 30 degrees.  On range of motion testing of the index, long, ring, and little fingers PIP flexion was to 110 degrees, MP flexion was to 90 degrees, and DIP-flexion was to 70 degrees.  There was no pain on movement and no additional limitation of motion after repetitive testing.   

X-rays revealed evidence of an old healed fracture, proximal phalanx of the 4th finger; minimal osteoarthritic changes, distal interphalangeal joints of the 4th and 5th fingers; and generalized osteopenia.  The examiner continued the diagnosis of contraction deformity of the right ring finger due to comminuted fracture shell fragment wound.  The examiner noted that regarding the effect of the Veteran's condition on his usual occupation and daily activities, he has difficulty with prolonged gripping and heavy grabbing with the right hand.

In a March 2010 addendum opinion, the examiner stated that the above noted scar and x-ray findings should be added to the diagnosis of contraction deformity of the right ring finger due to comminuted fracture shell fragment wound.  The examiner noted that these findings were a progression of the contraction deformity of the right ring finger due to comminuted fracture shell fragment wound.  The examiner noted that mechanical stress trauma to the joints leads to degenerative changes.  The examiner also explained that the Veteran has normal flexion but abnormal extension as reported above.  
On his July 2010 notice of disagreement, the Veteran reported that he has difficulty doing simple things with his right arm.  

In a July 2010 statement, the Veteran asserted that the VA examiner had misdiagnosed his condition.  The Veteran reported that the examiner looked at his tendon and muscle group of his hand.  The Veteran reported that the problem is not with his wrist or the muscle group of his hand but rather he is experiencing ankylosis of the right finger with chronic pain and a noticeable deformity of the finger with arthritis joint pain.  

In a December 2010 private examination and opinion by Dr. Steiger, the Veteran complained of cramps in his hand at times and cramps running down the extent of the entire 4th finger of the right hand.  The Veteran reported that he has aggravation of his symptoms by cold weather and difficulty with fine trigger movements including use of scissors.  Dr. Steiger noted that since the Veteran still works part time as a barber, this makes it difficult for him to use a pair of scissors and perform the activities of a barber.  The Veteran reported that he also has trouble with yard work and after he tries to do yard work, he gets cramps in his hands.  

On physical examination, Dr. Steiger noted deformity of right 4th proximal phalanx of the right 4th finger.  The proximal phalanx was bent into dorsiflexion at the mid portion of the phalanx.  All four fingers reached the palm except the right 4th finger which lacked 3/4 to 1 inch of the palm.  He was unable to fully extend the right 4th finger as well as the other fingers.  On range of motion testing the proximal joint was 75 degrees flexion and 160 degrees extension.  The proximal PIP joint was 90 degrees flexion and 145 degrees flexion.  The distal PIP joint was 20 degrees flexion and 170 degrees extension.  

The examiner noted that a one inch scar longitudinal direction was present on the dorsum of the proximal phalanx.  The examiner also noted a transverse scar 1 1/2 inch on the palm overlying the 3rd and 4th rays in the proximal flexor crease.  X-rays revealed a healed fracture of proximal phalanx of the 4th finger, with deformity.  On the lateral view there was dorsal angulation of 30 degrees at the fracture site with an additional layer of bone at the fracture sight causing the bone to be thicker than normal proximal phalanx.  On the AP view, there was slight varus angulation of the proximal phalanx near the PIP joint and in the area of the fracture.  The examiner diagnosed fracture of the proximal phalanx, right 4th finger, healed with deformity; joint contractures related to the fracture in the proximal phalanx and surgery performed; and intrinsic muscle injury (group IX) right hand 4th ray.  

Dr. Steiger concluded that based on examination and the Veteran's subjective complaints, the Veteran should be entitled to a greater than 10 percent disability rating for his hand.  Dr. Seiger noted that his disability creates daily and constant interference with the use of his hand for fine finger movements and the injury anatomically caused injury to more than just the intrinsic muscles.  The examiner noted that the bone itself is deformed and he has limited motion as described. 

The Veteran was afforded another VA hand and finger conditions examination in September 2013.  The Veteran complained of pain in the right ring finger.  The Veteran complained of persistent pain and difficulty of gripping and other manual movements.  The Veteran denied flare-ups.  

On range of motion testing there was limitation of motion for the right ring finger.  There was no gap between the thumb pad and the fingers.  There was a gap between the right ring finger and the proximal transverse crease of the palm of less than one inch or 2.5 cm.  Painful motion began at a gap of less than one inch or 2.5cm.  There was no limitation of extension or evidence of painful motion for the index or long finger.  There was no additional limitation of motion after repetitive testing.  There was no gap between the thumb pad and the fingers after repetitive testing.  There was a gap of less than 1 inch or 2.5 cm between the ring finger and the proximal crease of the palm after repetitive testing.  There was no limitation of extension for the index finger or long finger after repetitive testing.  After three repetitions of range of motion in all vectors, there was no decrease in range of motion due to pain, weakness, fatigue or lack of endurance.  

The examiner noted that the Veteran had functional loss or functional impairment of the right ring finger due to less movement than normal, weakened movement, incoordination, and pain on movement, deformity, and atrophy of disuse.  The examiner noted that the Veteran had limitations in the functional ability due to pain and deformity.  There was no tenderness or pain to palpation for joints or soft tissue of either hand, including thumb and fingers.  On muscle strength testing there was active movement with gravity eliminated.  There was no ankylosis of the thumb and/or fingers.  

The examiner noted that the Veteran had a scar but the scar was not painful and/or unstable, or is the total area of all related scars greater than 39 square cm (6 square inches).  The examiner noted that the first scar was 7 x 0.2 cm on the right ring finger scar, healed, stable, painless, and non-tender.  The second scar was 4 x .03 cm on the right palm scar, healed, stable, painless, and non-tender.  The examiner concluded that there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  

X-rays revealed degenerative or traumatic arthritis of the right hand and "old healed fourth proximal phalanx fracture.  Minimal OA changes to DIP joints 4th and 5th fingers".  The examiner noted that the Veteran's condition impacts his ability to work in that he has limitations due to weakness of grip which prevents him from using scissors when cutting hair, gripping or holding objects.  The examiner noted that the Veteran is still able to do activities of daily living with the above limitations.  

The Veteran was afforded a VA muscles injury examination in September 2013.  The examiner diagnosed a contracture deformity, fifth [fourth] digit.  The Veteran complained of persistent pain and difficulty of gripping and other manual movements.  The examiner noted that the Veteran had an injury to Group IX of the right hand.  The examiner noted that the Veteran had entrance and exit scars which were small or linear, indicating short track of missile through muscle tissue.  The Veteran did not have any known fascial defects or evidence of fascial defects associated with any muscle injuries.  The examiner noted that the Veteran's muscle injury lead to some impairment of muscle tonus, some loss of muscle substance and induration or atrophy of an entire muscle following history of simple piercing by projectile.  The Veteran also had loss of power and impairment of coordination.  The Veteran did not have muscle atrophy.  The examiner concluded that due to the Veteran's muscle conditions, there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted the above noted scars.  The examiner noted that the Veteran's condition impacted his ability to work due to limitations to grip, hold, and carry due to weakness of the hand muscle as well.  

The Board notes that the highest rating possible for limitation of motion of the right ring finger and unfavorable or favorable ankylosis of the right ring finger is a noncompensable rating, even when taken into consideration the provisions under Deluca.  See Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code).  Nonetheless, as discussed above, the note instructs that the adjudicator must consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  

In this regard, the evidence of record shows that the Veteran also has minimal osteoarthritic changes, distal interphalangeal joints, of the fifth or little finger.  The evidence of record also shows that the osteoarthritic changes of the little finger are a progression of the injury to the Veteran's intrinsic muscles of his right hand.  The Board notes that when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  See 38 C.F.R. § 4.71a, EVALUATION OF ANKYLOSIS OR LIMITATION OF MOTION OF SINGLE OR MULTIPLE DIGITS OF THE HAND, Note (2) (2015).  Here, the Board finds that diagnostic code 5309 best represents the Veteran's overall disability picture.  That is, limitation of motion and ankylosis of the little finger only allow for a noncompensable rating under the appropriate diagnostic codes while diagnostic code 5309 allows for a minimum 10 percent rating based on limitation of motion.  As such, the Board finds that, when resolving all reasonable doubt in the Veteran's favor, the Veteran is entitled to a separate 10 percent rating for his right little finger under diagnostic code 5309.

The Board further notes that if there is limitation of motion of two or more digits, each digit should be evaluated separately and the evaluations combined.  See 38 C.F.R. § 4.71a, EVALUATION OF ANKYLOSIS OR LIMITATION OF MOTION OF SINGLE OR MULTIPLE DIGITS OF THE HAND, Note (5) (2015).  Therefore, the Veteran's separate rating of 10 percent based on arthritic changes and limitation of motion of the right little finger, in addition to the currently assigned 10 percent rating for his service-connected injury to the intrinsic muscle (Group IX) of the right hand, affecting the right ring finger, now combines to a 20 percent rating.  See 38 C.F.R. § 4.25.

The Board has also considered whether the Veteran is entitled to an additional evaluation for interference with the overall function of the hand.  The evidence of record illustrates that the Veteran does have limitations, to include difficulty with grabbing, lifting, grasping, and fine trigger movements such as using scissors.  However, the Board notes that over the appeal period the Veteran's thumb, index and long fingers have been shown to be within normal limits and notes as having normal range of motion, including after repetitive use testing.  Additionally, all four fingers reached the palm except the right fourth finger.  There was no gap between the thumb pad and the fingers.  There was a gap between the right ring finger and the proximal transverse crease of the palm of less than one inch or 2.5cm.  There was no tenderness or pain to palpation for the joints or soft tissue of either hand, including the thumb and fingers.  The Veteran's muscle strength was noted as normal to active with gravity eliminated.  The Veteran was also notes as able to tie his shoelaces, fasten buttons, pick up paper and tear paper.  The Board thus finds that the most competent and credible evidence of record illustrates that while the Veteran does have difficulties and limitations, he still maintains the overall function of his right hand.  

The Board has also considered whether evaluation as amputation is warranted.  However, the evidence of record is absent of any findings that the Veteran has an impairment equivalent to amputation of the ring or little finger with metacarpal resection (more than one half of the bone lost), which is required for a 20 percent rating for both the ring and little finger.  Additionally, VA examiners have concluded that there is not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Furthermore, as noted above, the Veteran's right hand still has its overall function.  Therefore, the Board finds that rating as amputation of a single finger amputation, multiple finger amputation, or loss of use of hand is not warranted.  

The Board has also considered whether a higher rating is warranted under any other diagnostic code.  However, the Veteran is already in receipt of a rating higher than provided for unfavorable and favorable ankylosis of multiple digits and the other diagnostic codes also do not provide a basis to assign a higher evaluation.  

The Board additionally notes that the identified scar associated with the service-connected injury to the right hand has not been shown to be symptomatic so as to warrant an additional separate rating under 38 C.F.R. § 4.118, Diagnostic Codes 7804 or 7805.  

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating.  However, the Veteran's competent and credible lay evidence regarding his symptoms are outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to his injury to the intrinsic muscles (Group IX) of the right hand, based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Bilateral Hearing Loss

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The examination will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2015).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000, and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or Table VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86 (2015).

The regulations also provide that in cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2014).  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

VA treatment records dated March 2010 to October 2013 show that the Veteran has been issued hearing aids.  

The Veteran was afforded a VA examination in June 2010.  The Veteran reported that his chief complaint was difficulty understanding conversation.  The examiner noted that the Veteran was not employed.  The examiner noted that the disability's impact on occupational activities was hearing difficulty.  The examiner noted that there was no effect on usual daily activities.  The Veteran's Maryland CNC Word List speech recognition score was 86 in the right ear and 78 in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:  



HERTZ

1000
2000
3000
4000
Average
RIGHT
25
40
55
50
43 (42.5)
LEFT
35
50
60
80
56 (56.25)

Applying the results to Table VI, the findings yield a numeric designation of Level II in the right ear and Level IV in the left ear.  Entering the resulting bilateral numeric designation of Level II for the right ear and Level IV for the left ear to 38 C.F.R. § 4.85, Table VII, this equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

On his July 2010 notice of disagreement, the Veteran noted that he has hearing aids

The Veteran was afforded another VA examination in September 2013.  The examiner noted that the Veteran's hearing loss impacts the ordinary conditions of life, including his ability to work in that the Veteran reported that he has a hard time hearing during conversations.  The Veteran also reported that he has to turn up the television to hear it better and that he talks loud on the phone.  The Veteran's Maryland CNC Word List speech recognition score was 96 percent in the right ear and 88 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
35
50
55
55
(49) 48.75
LEFT
40
45
70
70
56 (56.25)

Applying the results to Table VI, the findings yield a numeric designation of Level I in the right ear and Level II in the left ear.  Entering the resulting bilateral numeric designation of Level I for the right ear and Level II for the left ear to 38 C.F.R. § 4.85, Table VII, this equates to a noncompensable evaluation or 0 percent disability rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran was afforded another VA examination in May 2015.  The examiner noted that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work in that the Veteran reported that without his hearing aids he "does not hear".  The Veteran's Maryland CNC Word List speech recognition score was 82 percent in the right ear and 70 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
40
45
55
55
(49) 48.75
LEFT
40
55
65
70
58 (57.5)

Applying the results to Table VI, the findings yield a numeric designation of Level III in the right ear and Level V in the left ear.  Entering the resulting bilateral numeric designation of Level III for the right ear and Level V for the left ear to 38 C.F.R. § 4.85, Table VII, this equates to a 10 percent rating under Diagnostic Code 6100.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.
Based on the evidence above, a compensable rating prior to May 22, 2015, and a rating in excess of 10 percent thereafter for the Veteran's bilateral hearing loss is not warranted.  The Board expressly acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report of difficulty with normal conversation, the negative impact his hearing loss has on his daily life, and the Veteran's reported inability to hear without his hearing aids.  The Board finds that the Veteran is both competent and credible in his report of his hearing loss symptomatology.  The Board also acknowledges that the Veteran is in receipt of hearing aids.  However, the rating criteria for hearing impairment is designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on audiometric test results.  As such, based on the Veteran's audiological examinations the Veteran's hearing loss does not meet the criteria for a rating higher than that already assigned.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.  

Other Considerations

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss and injury to the intrinsic muscles (Group IX) of the right hand with the established criteria found in the rating schedule.  The symptoms associated with the Veteran's service-connected bilateral hearing loss include difficulty hearing and understanding normal conversations.  The Veteran has not described exceptional or unusual features associated with his hearing loss.  There is no doubt that the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  Furthermore, there is no objective evidence that the Veteran's bilateral hearing loss has caused frequent hospitalizations or marked interference with employment.  In regards to his service-connected injury to the intrinsic muscles (Group IX) of the right hand, the Veteran has not described any exceptional or unusual features of his service-connected injury to the intrinsic muscles (Group IX) of the right hand and there is no objective evidence that any manifestations have led to frequent hospitalizations or marked interference with employment.  

Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture and referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due solely to his service-connected bilateral hearing loss and injury to the intrinsic muscles (Group IX) of the right hand.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.


ORDER

Entitlement to an increased rating in excess of 120 percent rating for injury to the intrinsic muscles (Group IX) of the right hand, affecting the right ring finger, is denied. 

Entitlement to a separate 10 percent rating for minimal osteoarthritic changes of the fifth (little) finger, associated with the service-connected injury to the intrinsic muscles (Group IX) of the right hand, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an initial compensable rating prior to May 22, 2015, and in excess of 10 percent thereafter for bilateral hearing loss is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


